
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 40
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Rubio (for himself,
			 Mr. Cornyn, Mrs. Hutchison, Mr. Nelson
			 of Florida, Mr. Paul,
			 Mr. Inhofe, Mr.
			 DeMint, Mr. Blunt, and
			 Mr. Lee) introduced the following joint
			 resolution; which was read twice and referred to the
			 Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rules submitted by the
		  Department of the Treasury and the Internal Revenue Service relating to the
		  reporting requirements for interest that relates to deposits maintained at
		  United States offices of certain financial institutions and is paid to certain
		  nonresident alien individuals.
	
	
		Now, therefore, be it
		
	
		That Congress disapproves the rule
			 submitted by the Department of the Treasury, Internal Revenue Service relating
			 to the reporting requirements for interest that relates to deposits maintained
			 at United States offices of certain financial institutions and is paid to
			 certain nonresident alien individuals (published at 77 Fed. Reg. 23391 (April
			 19, 2012)), and such rule shall have no force or effect.
		
